 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,               Case No. 19-CR-3168-BAS
10
                                             JUDGMENT AND ORDER
11                           Plaintiff,      GRANTING GOVERNMENT’S
                                             MOTION TO DISMISS
12                                           INFORMANTION WITHOUT
                      vs.                    PREJUDICE
13

14   OLGA AGUILAR (1),

15                           Defendant.

16

17        Pending before the Court is the United States of America’s motion to dismiss
18   the Information without prejudice. Having reviewed the motion, and good cause
19   appearing, the Court GRANTS the Government’s motion and DISMISSES
20   WITHOUT PREJUDICE the Information against Olga Aguilar.
21        IT IS SO ORDERED.
22

23   Dated: October 28, 2019
24                                            Cynthia Bashant
25                                            United States District Judge

26

27

28
